Bonds.com Group, Inc. 8-K Exhibit 10.2 STOCK OPTION AGREEMENT This STOCK OPTION AGREEMENT (this “Agreement”), effective as of March 19, 2010, is made by and between Bonds.com Group, Inc., a Delaware corporation (the “Company”), with its principal office at 1515 Federal Highway, Suite 212, Boca Raton, Florida 33432, and William M. Bass, an individual (the “Optionee”), residing at 7813 Pinecrest Court, Fairview, TN37062. WHEREAS, pursuant to the terms of a Settlement Agreement and Release (the “Settlement Agreement”) dated March 19, 2010 by and between the Company and the Optionee, the Company is required to grant to the Optionee a stock option to purchase 1,500,000 shares of the common stock, $.0001 par value per share, of the Company (the “Common Stock”) at an exercise price of $0.375 per share, and on the other terms and conditions set forth herein. Such grant is to be dated the same date as the “Settlement Agreement.” NOW, THEREFORE, in consideration of the covenants and promises hereinafter contained and contained in the Settlement Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Optionee represent, covenant and agree as follows: 1.Grant of Option.Effective on the date of this Agreement (the “Date of Grant”), the Company hereby grants to Optionee a stock option (the “Option”) to purchase 1,500,000 shares of Common Stock (collectively, the “Shares”) at an exercise price of $0.375 per Share (the “Exercise Price”) subject to the terms, definitions and provisions of this Agreement. 2.Designation of Option.The Option is not intended to qualify as an incentive stock option within the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), and is a nonqualified stock option subject to Section 83 of the Code and Treasury Regulation Section 1.83-7 promulgated thereunder (a “Nonqualified Stock Option”). 3.Exercise/Vesting of Option. (a)Vesting; Expiration. The Option shall be fully vested and exercisable on the Date of Grant. Notwithstanding anything to the contrary herein, the Option shall automatically expire and shall no longer be exercisable effective on the earlier of (the “Expiration Date”) (i) 5:00 P.M., New York time, on January 31, 2017, or (ii) the Optionee’s breach of either Section 4 or Section 5 of the Settlement Agreement. The Option may be exercised before the Expiration Date only in accordance with the terms hereof. The Option shall not be exercised for a fraction of a share. (b)Method of Exercise. (i)The Option shall be exercisable by execution and delivery of an Exercise Notice in the form attached hereto as Exhibit A (the “Exercise Notice”) or any other form of written notice approved for such purpose by the Company which shall state the Optionee’s election to exercise the Option, the number of Shares in respect of which the Option is being exercised, and such other representations and agreements as to the Optionee’s investment intent with respect to such Shares as may be reasonably required by the Company pursuant to the provisions of this Agreement or required by Applicable Law (as defined below).The Exercise Notice shall be signed by the Optionee and shall be delivered to the Company to the attention of the Chief Financial Officer.The Exercise Notice shall be accompanied by payment of the aggregate Exercise Price for the Shares being purchased or a statement indicating that the Optionee is making a Net Issuance Election pursuant to Section 7 below.The Option shall be deemed to be exercised upon receipt by the Company of such written Exercise Notice accompanied by the aggregate Exercise Price or statement of Net Issuance Election (as applicable). 1 (ii)As a condition to the exercise of the Option and as further set forth in Section10 below, the Optionee agrees to make adequate provision for federal, state or other tax withholding obligations, if any, which arise upon the vesting or exercise of the Option, or disposition of Shares, whether by direct payment to the Company or otherwise. (iii)As a condition to the exercise of the Option, the Company may require the Optionee to make such representations and warranties to the Company as may be required by any Applicable Law.For the purposes hereof, the term “Applicable Law” means the legal requirements relating to the administration of share options and grants, including under applicable U.S. state corporate laws, U.S. federal and applicable state securities laws, other U.S. federal and state laws, the Code, any stock exchange rules or regulations as such laws, rules, regulations and requirements shall be in place from time to time. (iv)If, at the time of any valid exercise of the Option, the Company has an effective registration statement on Form S-3 pursuant to which the Shares may be offered and sold, then the Company shall use its reasonable efforts to offer and sell the Shares pursuant to such registration statement and, if the Shares are offered and sold pursuant to such registration statement, they shall be issued free of any restrictive legends and shall be freely tradeable at the time of issuance (unless the Optionee is an affiliate of the Company). (v)If, at any time, there is not an effective registration statement covering the resale of the Shares, and Company shall prepare and file with the Securities and Exchange Commission a new registration statement relating to the resale of shares of the Company’s common stock by stockholders other than the Optionee, then the Company shall send the Optionee a written notice of such registration.If, within ten (10) Business Days after receipt of such notice by the Optionee, the Company receives a written request from the Optionee that the Company include all or a portion of the Shares in such registration, the Company shall use its reasonable efforts to include all or such portion of the Shares in such registration.Such registration shall be at no cost to the Optionee (other than the Optionee’s pro rata share of underwriting discounts, fees and commissions).Notwithstanding the foregoing, if a registration for selling stockholders involves an underwritten offering, and the lead managing underwriter shall advise the Company or the selling stockholders that the amount of securities to be included in the offering exceeds the amount which can be sold in the offering, the number of Shares included in the registration shall be eliminated or reduced as required by the managing underwriter.Notwithstanding anything contained herein to the contrary, the Shares shall cease to be eligible for registration when (A) they have been disposed of by the Optionee or (B) they may be freely sold pursuant to Rule 144 under the Securities Act of 1933, as amended.If the Shares are registered for resale in such a registration statement, they shall be issued free of any restrictive legends and freely tradeable at the time of issuance(unless the Optionee is an affiliate of the Company). 2 (c)No Shareholder Rights.No rights or privileges of a shareholder in the Company are conferred by reason of the granting of the Option. The Optionee will not become a shareholder in the Company with respect to the Shares unless and until the Option has been properly exercised and the Shares issued (as evidenced by the appropriate entry on the books of the Company or of a duly authorized transfer agent of the Company). 4.Method of Payment.Payment of the Exercise Price shall be by cash, personal check or bank cashiers check, or Net Issuance Election. 5.Non-Transferability of Option.The Option may not be transferred in any manner other than by will or by the laws of descent or distribution and may be exercised during the lifetime of the Optionee only by him.The terms of this Agreement shall be binding upon the executors, administrators, heirs, successors and assigns of the Optionee. 6.Tax Consequences; Acceptance of Agreement; Other Options.The Optionee acknowledges that the Option shall be treated as a Nonqualified Stock Option and has consulted his own tax and legal advisors and is not relying on any representation or other information provided by the Company or any of its representatives with respect to the tax treatment of the Option.The Optionee represents that he is familiar with the terms and provisions of this Agreement (and has had an opportunity to consult counsel regarding the Option terms), and hereby accepts the Option and agrees to be bound by its contractual terms as set forth herein. The Optionee further represents and warrants that, except for the Option set forth herein and the vested options under the “Original Option Agreement” (as set forth in the Settlement Agreement), he currently holds no other stock options in the Company. Nothing herein shall modify any of the terms and conditions of the vested options under such Original Option Agreement (including, without limitation, the exercise price thereof), which shall continue to be governed by such Original Option Agreement. 7.Net Issuance Election. In lieu of paying the Exercise Price in cash, the Optionee may elect, and the Company must accept, to satisfy all or any portion of the Exercise Price by a net exercise pursuant to this Section 7 (such election, the “Net Issuance Election”). To make a Net Issuance Election, the Optionee must deliver a validly executed Exercise Notice with a statement indicating that the Optionee wishes to make a Net Issuance Election and the number of Shares for which such Net Issuance Election is being made.Thereupon, assuming the other requirements of exercise set forth in Section 3 above are satisfied, the Company shall issue to the Optionee such number of Shares as is computed using the following formula: X Y * (A-B)
